Citation Nr: 1225171	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO. 06-36 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a disability evaluation in excess of 20 percent for degenerative changes of the lumbar spine and residuals of a laminectomy. 

2. Entitlement to a disability evaluation in excess of 10 percent for hypertension. 

3. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1955 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in August 2010 before the undersigned. A copy of the transcript has been associated with the claims file.

In December 2010 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by painful, limited motion with flexion limited to 45 degrees at its most severe. 

2.  The Veteran has been diagnosed with sensory radiculopathy of the left lower extremity due to his service-connected low back disability. 

3.  The Veteran's diastolic blood pressure is not predominately 110 millimeters (mm) or more and his systolic blood pressure is not predominately 200mm or more. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2002), Diagnostic Code 5237 (2011).

2.  A separate evaluation for sensory radiculopathy of the left lower extremity is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2011). 

3.  The criteria for a rating higher than 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in November 2003.  This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  Specifically, he was informed that to substantiate a claim for an increased evaluation he needed to submit evidence showing that his disability had worsened.  Follow up letters were issued in March 2006, April 2009, and December 2010.  The follow up letters provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473. 

His claims were then readjudicated in the October 2006 Statement of the Case and the December 2009 and May 2012 Supplemental Statements of the Case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs) and reports of post-service medical treatment.  The Veteran testified at a hearing in August 2010.  During this hearing, the Board suggested the submission of evidence that would assist the Veteran in substantiating his claims.  Specifically, the record was held open so the Veteran could submit additional private medical records showing that his disabilities had increased in severity.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The RO provided the Veteran with VA examinations in May 2005, February 2011, and March 2011.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

This case was remanded in December 2010 so that private medical records could be obtained and so that he could undergo VA examinations for his low back disability, hypertension, and TDIU claims.  The RO obtained the Veteran's private medical records and he was provided with adequate examinations in February 2011 and March 2011. Thus, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011). 

Increased Evaluations

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran submitted his claims for increased evaluations in August 2003.  "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

Low Back Disability

The Veteran contends that his low back disability has increased in severity such that an increased rating is warranted.  After a careful review of the evidence of record the Board finds that the Veteran's back disability does not warrant a disability rating in excess of 20 percent.  However, a separate evaluation for radiculopathy of the left lower extremity will be granted. 38 C.F.R. § 4.71a (2011). 

The Veteran's low back disability is currently evaluated as 20 percent disabling under Diagnostic Code 5010, traumatic arthritis. 38 C.F.R. § 4.71a.  Under Diagnostic Code 5010, the rater is instructed to rate traumatic arthritis as degenerative arthritis, DC 5003.  Under DC 5003, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  For the purposes of rating disabilities from arthritis, the following are considered major joints: shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. § 4.45(f).  The following are considered minor joint groups: cervical vertebrae, dorsal vertebrae, and lumbar vertebrae.  38 C.F.R. 
§ 4.45(f). 

The rating criteria for spinal injuries also apply in this case because they address limitation of motion.  During the course of this appeal, VA promulgated new regulations for the evaluation of disabilities of the spine effective September 26, 2003. 68 Fed. Reg. 51,454 (Aug. 27, 2003)(codified at 38 C.F.R. part 4).  The amendments renumber the Diagnostic Codes and create a General Rating Formula Diseases and Injuries of the Spine.  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because the amendments have a specified effective date without provision for retroactive application, they may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran. 

The RO addressed the previous criteria and amended criteria in the August 2005 rating decision.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993). 

The amendments renumber the diagnostic codes and create a General Rating Formula for Diseases and Injuries of the Spine, based largely on limitation or loss of motion, as well as other symptoms.  The amendments also allow for intervertebral disc syndrome, Diagnostic Code 5243, to be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2011).

Regarding intervertebral disc syndrome, although the Veteran has been diagnosed with this condition, the previous and amended criteria are both based upon incapacitating episodes.  For purposes of assigning evaluations for intervertebral disc syndrome an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2011).  There is no evidence of record indicating the Veteran has ever had an incapacitating episode due to his low back disability.  Therefore, the rating criteria for intervertebral disc syndrome do not apply. 

Prior to September 26, 2003, moderate limitation of motion of the lumbar spine warranted a 20 percent evaluation and severe limitation of motion of the spine warranted a 40 percent evaluation.  There was no higher evaluation available under DC 5292.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Prior to September 26, 2003, lumbosacral strain with characteristic pain on motion warranted a 10 percent evaluation.  Lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in a standing position warranted a 20 percent evaluation.  A 40 percent evaluation was warranted when the disability was severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

Effective September 26, 2003, the regulations regarding diseases and injuries of the spine were revised.  The new criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 30 percent evaluation pertain only to the cervical spine and are not applicable in this case.  A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2011). 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Normal ranges of motion for the thoracolumbar spine are as follows: forward flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees bilaterally, and lateral rotation from 0 to 30 degrees bilaterally.  38 C.F.R. § 4.71a, Plate V (2011). 

In May 2005 the Veteran underwent a VA examination. He complained of continuous pain and flare ups caused by flexion, prolonged standing, and climbing stairs.  He used a cane to walk.  Upon examination, he had "very minimal muscle spasm."  His forward flexion was 60 degrees with pain at the endpoint of motion. After repetitive testing, his flexion decreased to 45 degrees.  His extension was 20 degrees with pain, and after repetitive motion it decreased to 10 degrees.  His lateral flexion was 20 degrees bilaterally with no additional limitation of motion following repetition.  Lateral rotation was 25 degrees bilaterally with no additional limitation of motion after repetition. 

The Veteran's ranges of motion were measured at his February 2011 VA examination for his TDIU claim.  His flexion was 60 degrees but was further limited to 45 degrees due to fatigue and pain after repetitive movement.  His extension was 10 degrees with pain.  His lateral flexion was 20 degrees bilaterally with pain at 20 degrees.  His rotation was 25 degrees bilaterally with no pain on the left side and pain at 25 degrees on the right side. 

The Veteran underwent a VA back examination in March 2011.  It was noted that he could accomplish his activities of daily living, sit for two hours, stand for 30 minutes, and walk one half mile or 20 minutes.  He could not run, but rode a stationary bike for 10 minutes a day or walked with his dog for exercise.  He reported continuous pain in the midline of his lumbosacral spine.  He denied weakness, but reported stiffness, fatigability, and lack of endurance.  He reported being unable to run or play golf.  The examiner noted that the Veteran had no flare ups in the past year and did not have incapacitating episodes requiring prescribed bed rest.  The Veteran had "mild kyphoscoliosis" due to degenerative joint disease and not muscle spasm.  His mid and low back was tender to palpation. 

Upon examination, his flexion was 55 degrees with pain at the endpoint of motion.  After repetitive motion, his flexion decreased to 50 degrees.  His extension was 20 degrees with pain at the endpoint of motion, with no additional limitation of motion after repetition. His right lateral flexion was 30 degrees with pain but no additional limitation of motion after repetition. His left lateral flexion was 25 degrees with pain but no additional limitation of motion after repetition.  His right lateral rotation was 25 degrees with pain and after repetitive motion it decreased to 20 degrees.  His left lateral rotation was 25 degrees with pain and no additional limitation of motion.  An x-ray revealed mild loss of height of the L3 vertebral body, severe multilevel disc height loss and vertebral body endplate degenerative changes. 

The Veteran's private physicians have also treated him for his back disability.  Dr. K. K., a chiropractor, noted that the Veteran had severe low back pain that kept him from performing his activities of daily living.  In May 2009, Dr. K. K. measured his rages of motion.  His forward flexion was 70 degrees, his extension was 20 degrees, his left lateral flexion was 10 degrees, his right lateral flexion was 20 degrees, and his lateral rotation was 20 degrees bilaterally.  He reported pain at the endpoints of motion.  

In May 2010, Dr. J. S., a private cardiologist, noted that the Veteran's back pain limited his ability to walk.  In July 2010, Dr K. K. measured his ranges of motion to be: forward flexion to 85 degrees, extension to 25 degrees, left lateral flexion to 15 degrees, right lateral flexion to 25 degrees, and lateral rotation to 25 degrees bilaterally.  It was not noted whether he had pain during his ranges of motion.  In September 2010, Dr. W. L. implanted spinal and peripheral nerve stimulators and the Veteran was "doing very well" with this form of treatment. 

Based on the evidence of record, the Veteran's low back disability does not meet the criteria for an increased evaluation under the old or new criteria.  Considering the old criteria, the Board notes that, at worst, the Veteran's forward flexion was limited to 45 degrees after repetitive motion at his May 2005 VA examination.  At worst, his extension was 10 degrees in May 2005.  His most severe loss of left lateral flexion was 10 degrees in May 2009 and his most severe loss of right lateral flexion was 20 degrees in May 2009.  His most severe loss of lateral rotation was 20 degrees bilaterally in May 2009.  The criteria for severe limited motion under Diagnostic Code 5292 are not shown as the worst range of motion findings were forward flexion to 45 degrees including loss of motion on repetitive use, and this provided half of the full level of retained motion.  Further, it was noted at his VA examinations that he retains the ability to exercise, either by walking his dog, riding a stationary bike for 10 minutes a day, or walking for 20 minutes.  The Veteran's most severe loss of motion in his spine does not more closely approximate severe limitation of motion as required by Diagnostic Code 5292.  38 C.F.R. § 4.71a (2002). 

The evidence further reflects that the symptoms do not meet the criteria for a 40 percent rating for lumbosacral strain under Diagnostic Code 5295.  The evidence shows the Veteran has no listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, or other specific listed attributes of a "severe" lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

Furthermore, the Veteran's low back disability does not meet the criteria for a 40 percent evaluation under the current rating criteria either.  Even when considering his functional loss due to pain and fatigue after repetitive motion testing, his flexion is at worst 45 degrees.  Further, he retains mobility in his spine as discussed above; therefore, there is no ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Accordingly, his disability does not meet the criteria for a 40 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2011). 

The Court has recently held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40. 

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his low back disability does not equate to more than the disability picture contemplated by the 20 percent rating already assigned.  38 C.F.R. § 4.71a.  The Veteran's disability has not met the requirements for a higher rating at any time since the effective date of his award, so the Board may not stage his rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the Veteran's reports of pain and limited motion as described in letters and at the Travel Board hearing.  As previously noted, the Veteran is competent to report symptomatology.  However, even considering the reports of pain and limited motion, the fact remains that the Veteran's disability does not meet the requirements of a higher disability rating either under the old or new criteria.  Indeed, even when considering functional loss due to pain, his forward flexion remained at more than 30 degrees.  Moreover, motion was retained.  While sympathetic to the Veteran's reports of pain, the Board finds that he does not meet the requirements for a disability rating in excess of 20 percent.

Radiculopathy of the Left Flower Extremity

The Veteran has made subjective complaints of radiating pain to his left lower extremity that were subsequently diagnosed as radiculopathy.  He reported radiating pain in his left lower extremity to Dr. K. K., a private physician. At his August 2010 hearing, the Veteran testified that he had pain in his left buttock and leg all the time.  The Veteran is competent to report observable symptoms such as pain.  He has consistently reported pain in his left leg, the Board finds his testimony to be credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

At his March 2011 VA examination, the Veteran stated that his pain did not radiate to his lower extremities. His reflexes were 2/4 in his lower extremities except for his ankles which had a strength of 1/4.  The examiner diagnosed him with sensory radiculopathy of the left lower extremity as a result of his low back disability. 

In light of the March 2011 VA examiner's diagnosis of sensory radiculopathy in the left lower extremity, a separate evaluation for it is warranted in this case. 38 C.F.R. § 4.71a, Note 1 (2011).  Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

The RO will assign an appropriate disability rating.  Ferenc v. Nicholson, 20 Vet.App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as, although related, each having a distinct meaning as specified by Congress).


Hypertension

The Veteran contends that his hypertension is more severe than reflected by its current 10 percent evaluation.  After a careful review of the evidence of record, the Board finds that a higher disability rating is not warranted. 

The Veteran's hypertension is evaluated under Diagnostic Code 7101, under which a 10 percent evaluation is warranted for hypertensive vascular disease (essential arterial hypertension) where the diastolic pressure (the lower number in a blood pressure reading) is predominantly 100 mm or more or when systolic pressure (the higher number) is predominantly 160 mm or more; a minimum 10 percent evaluation is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 mm or more.  A 20 percent evaluation requires diastolic pressure predominantly 110 mm or more or systolic pressure predominantly 200mm or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

The competent evidence of record shows that the Veteran's systolic blood pressure has not been predominantly at 200 mm or more, and his diastolic pressure has not been predominantly 110 mm or more, throughout the appeal period.  In March 2007, Dr. B. R., a private physician, noted that the Veteran's blood pressure was "well controlled."  It was 124/80 in April 2007.  In October 2007 it was 130/60, 148/80, and 142/74.  It was 116/60 and 118/64 in December 2007, 118/62 in June 2008, 118/64 in November 2008, 114/60 in December 2008, 112/58 in February 2009, 108/66 in March 2009, 120/32 in May 2009, 110/68 in June 2009, 114/56 in July 2009, 108/60 in November 2009, 124/70 in March 2010, 114/60 and 116/68 in April 2010, 134/64 in May 2010, 136/72 in June 2010, and 132/72 in August 2010.  At his February 2011 VA examination, his blood pressures were 120/62, 125/64, and 120/64. At his March 2011 VA examination, he was given a blood pressure log to return after two days.  His blood pressures were 128/79, 112/65, and 103/64 on the first day and 112/60, 133/108, and 116/69 on the second day.  At his examination, his blood pressure was 120/60 sitting and 118/50 laying down. 

At his August 2010 hearing, the Veteran and his wife testified that at one point his blood pressure was measured as 200/120.  Even if this statement is accurate, no other blood pressure readings have reached that level of severity, indicating that his systolic pressure is not predominately 200 mm or more, and that his diastolic pressure is not predominantly 110 mm or more.  Therefore, his hypertension is not severe enough to warrant a 20 percent evaluation under Diagnostic Code 7101.  38 C.F.R. § 4.104.  The Veteran's disability has not met the requirements for a higher rating at any time since the effective date of his award, so the Board may not stage his rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's low back disability (including pain and additional loss of motion) and hypertension are contemplated by the schedular criteria set forth in the previous and amended criteria for rating disabilities of the spine and the criteria set forth in Diagnostic Code 7101 for hypertension; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 
ORDER

A disability evaluation in excess of 20 percent for a low back disability is denied. 

Service connection is established for radiculopathy to the left lower extremity secondary to the Veteran's service connected low back disability is granted.

A disability evaluation in excess of 10 percent for hypertension is denied. 


REMAND

When the service-connected disability rating is less than 100 percent, assignment of a TDIU requires inability to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, and that, if there are two or more disabilities, at least one is ratable at 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran's disabilities do not reach this threshold.  He has six service connected disabilities: a low back disability assigned a 20 percent evaluation, hypertension assigned a 10 percent evaluation, and a hernia repair, a hiatal hernia, removal of a senial hyperkeratosis, and coronary artery disease, all assigned noncompensable evaluations.  His combined disability evaluation is 30 percent. 38 C.F.R. § 4.25.

However, a total disability rating may be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of Compensation and Pension Services. 

The Veteran has asserted that his service connected disabilities prevent him from working.  At his February 2011 VA examination, the examiner found that his service connected disabilities have advanced, "causing his employment to be limited by an inability to sit or stand for more than an hour or two and that this would exclude financially meaningful employment for this Veteran." 

As the record contains evidence that the Veteran may be unemployable as a result of his service connected disabilities, but he does not meet the schedular criteria for an award of TDIU, the Board finds that referral for consideration of an award of TDIU on an extraschedular basis is warranted and remands the claim to the RO/AMC for appropriate development. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file.  Obtain these records and associate them with the claims folder.  If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2.  For the purpose of consideration of an extraschedular TDIU, the RO/AMC will request from the Veteran a statement as to his employment history, education, vocational attainment, and any other factors that pertain to whether he is unemployable due to his service-connected disabilities. 

3.  The RO must consider all of the evidence of record and re-adjudicate the Veteran's claim for TDIU. Readjudication must include referral of the Veteran's TDIU claim to the Director, Compensation and Pension Service, for extraschedular consideration is warranted.  See 38 C.F.R. §4.16(b) (2011).  If the benefit sought on appeal remains denied, the Veteran must be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for a response.

4.  Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


